PER CURIAM.
By petition for writ of certiorari we have for review a trial court’s order of taking in a condemnation proceeding bearing date September 6, 1967.
Our consideration of the petition, records and briefs leads us to conclude that there has been no deviation from the essential requirements of law. Inland Waterway Development Co. v. City of Jacksonville, Fla.1948, 38 So.2d 676; Wilton v. St. Johns County, 1929, 98 Fla. 26, 123 So. 527, 65 A.L.R. 488.
The petition for writ of certiorari is therefore denied.
WALDEN, C. J., and CROSS and Mc-CAIN, JJ., concur.